DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Claims 1-8
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  As a result, it is unclear which structural features are being positively recited.  Note the following nonlimiting examples.
Claim 1
The phrase “system comprising: with an autoclave provided a cylinder” is unclear.  
It is unclear whether the cylinder or the autoclave has the supply and discharge pipes.
It is unclear how the process of “vaporizing the UF6” further limits the structure of the system. 
It is unclear how the process to “optically sense the generated UO2F2 particles” further limits the structure of the system.
It is unclear what the “measuring instrument” measures. 
It is unclear what the “outside air” is outside of.  It is unclear whether the “outside air” is ambient air. 
Claim 2
It is unclear what the outside air is injected to.
Claims 3 and 6
The phrase “the UO2F2 having passed through the detection unit” lacks proper antecedent basis. 
Claims 4 and 7
The phrase “the HF having passed through the detection unit” lacks proper antecedent basis.
Claims 5 and 8
It is unclear where the “air” is located when the particles are sensed.  For example, it is unclear whether the “air” is located outside (as outside air), in the discharge pipe, or somewhere else.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (JPS5969433) in combination with Paik (WO 2018/008790) and Benson (US 2008/0231719).
Matsui, Paik, and Benson were cited via IDS.
Claim 1
Matsui discloses (Figures 1-4) a system for sensing a UF6 gas leak in a nuclear fuel manufacturing process.  The system comprises an autoclave (1) provided with a cylinder (2), charged with uranium hexafluoride (UF6) in a solid state, disposed therein.  A discharge pipe (8) suitable for nitrogen is installed on one side.  The UF6 is vaporized inside the cylinder by heating the nitrogen inside.  A detection unit senses whether the UF6 is mixed with nitrogen discharged after circulating inside the autoclave.  Thus, whether the UF6 leaks inside the autoclave is sensed.  The detection unit generates UO2F2 and HF by allowing UF6 to react with outside air (example leak 7).  The detection unit comprises a measuring instrument.  Generated UO2F2 particles are sensed in a solid state (dust monitor 16) to allow UF6 leak detection to be made.
It is uncertain whether Matsui expressively discloses a nitrogen supply pipe.  However, a heat carrier has to necessarily be present inside the autoclave (1) in order to transfer the heat by the disclosed ventilator to the UF6 containing cylinder (2).  Such heat transfer is generally achieved by the use of an inert gas (nitrogen), which
requires a respective gas supply.  For example, note Paik at [0060]-[0062] and Figure 1.  Modification of Matsui to have included a nitrogen supply pipe to enhance heat transfer, as suggested by Paik, would have been obvious to one of ordinary skill in the art.  
It is uncertain whether Matsui’s dust monitor (16) optically senses the UO2F2 particles.  However, Benson shows that it is well known in the art to monitor by optically sensing UO2F2 particles [0063].  Thus, modification of Matsui to have employed a monitor that optically senses the UO2F2 particles, as suggested by Benson, would have been obvious to one of ordinary skill in the art.  
The result of the modifications would have been predictable to the skilled artisan.
Claim 2
Matsui discloses that outside air is injected by the pipe (8) through a flange portion (19).  The dust monitor (16) senses UO2F2 particles, which are generated when UF6 leaks.
Claims 3 and 6
It would have been obvious to one of ordinary skill in the art (if not legally required) to provide a filter in the discharge pipe (8) in order to prevent contamination of the environment.
Claims 4 and 7
Matsui discloses a HF sensor (15).
Claims 5 and 8
Benson shows that it is well known in the art to monitor by optically sensing UO2F2 particles floating in the air.  Thus, modification of Matsui to have employed a monitor that optically senses the UO2F2 particles floating in the air, as suggested by Benson, would have been obvious to one of ordinary skill in the art.  

Objection to the Abstract
The Abstract of the disclosure is objected to because it includes an unclear long rambling sentence.  It is unclear where one feature ends and another feature begins.  It is suggested that the long rambling sentence be broken into several shorter clear sentences.  The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.

/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646